Citation Nr: 1421361	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-26 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of private medical expenses incurred at the Florida Hospital from July 11, 2008, to July 12, 2008.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 administrative decision of the U.S. Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, which denied the benefit sought on appeal.  The Veteran has perfected a timely appeal of this determination.

The Veteran was scheduled to testify at a local RO hearing before a Veterans Law Judge of the Board sitting at St. Petersburg, Florida, in May 2010.  However, without good cause shown, the Veteran failed to appear for that hearing.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

In July 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with her paper claims file. 


FINDINGS OF FACT

1.  The Veteran incurred private medical expenses at the Florida Hospital from July 11, 2008, to July 12, 2008, for treatment of bronchitis and asthma.  

2.  At the time of the July 2008 treatment, service connection had not been granted for any disabilities, nor was the Veteran participating in a rehabilitiation program.

3.  VA payment or reimbursement of the private medical care was not authorized in advance.

4.  The Veteran's symptoms on July 2008 were not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to her life or health.


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at the Florida Hospital from July 11, 2008, to July 12, 2008, is denied.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.121, 17.1000-1003, 17.1000-1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159 (2012).

Under the VCAA, VA's duty to notify and assist has been significantly expanded.  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. § 1725, the provisions of the VCAA are not applicable.  The provisions of Chapter 17 of the 38 U.S.C. (West 2002) and 38 C.F.R (2013) contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2013) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2013), the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, her or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38 (2012).  38 C.F.R. § 17.132 (2013).

At any rate, the Veteran was provided with the notice required by the VCAA in a letter provided to her after she initiated her appeal.  VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits, such as obtaining the emergency department records from the Florida Hospital and obtaining a medical review of the records by the Gainesville, Florida, VAMC.  All of this evidence is associated with the claims file.  Simply put, the record is complete regarding the claim for reimbursement or payment of the cost of private medical care and this matter is ready for appellate review.

The Board is also satisfied as to substantial compliance with its July 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included verifying the Veteran's active military service dates.  Her DD-214 Form was obtained, which confirmed her active duty service.  The remand also included obtaining the Veteran's private treatment records from the treatment in question.  These records were obtained and associated with the claims file.  The remand also included obtaining the Veteran's August 2008 NOD, August 2008 SOC, and October 2008 SSOC.  The Veteran's NOD was obtained, but the RO could not locate the SOC and SSOC.  In the September 2010 SSOC, the RO determined that these documents were not included in the claims file, and thus they re-issued the information in the September 2009 and September 2010 SSOCs.  Additionally, the Veteran has not alleged that she did not receive the August 2008 SOC or the October 2008 SSOC.  The remand also directed the AMC to send the Veteran a notice letter informing her that she could submit lay statements regarding the emergent nature of her treatment.  The AMC did not provide this letter to the Veteran.  However, the September 2009 and September 2010 SSOCs do include the regulations regarding the definition of emergency treatment.  Additionally, the Board finds that the Veteran, through her lay statements submitted throughout the appeal period, demonstrated actual knowledge of the information and evidence necessary to substantiate her claim by way of the arguments made to the RO and communications to the Board.  The Board finds that there is no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the notice she received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), she, not VA, has this burden of showing there is a notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of her claim.  Thus, absent this pleading or showing, the duties to notify and assist have been satisfied in this case.  Finally, the remand included re-adjudicating the claim, which was accomplished in the September 2010 SSOC.  Thus, for the aforementioned reasons, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Medical Expense Reimbursement

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2013); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  There are essentially two avenues for obtaining payment or reimbursement of the expenses of private medical care - 38 U.S.C.A. §§ 1725 and 1728.  

Analysis under 38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation, may be paid on the basis of a claim timely filed, under the following circumstances:

	(a) Care or services not previously authorized were rendered to a Veteran in 	need of such care or services:  
		(1) For an adjudicated service-connected disability; 
		(2) For nonservice-connected disorders associated with and held to 			be aggravating an adjudicated service-connected disability; 
		(3) For any disability of a Veteran who has a total disability 				permanent in nature, resulting from a service-connected disability; or,
		(4) For any illness, injury or dental condition in the case of a Veteran 		who is participating in a rehabilitation program under 38 U.S.C.A. 
		§ Chapter 31 (West 2002) and who is medically determined to be in 			need of hospital care or medical services for reasons set forth in 38 			C.F.R. § 17.48(j) (2013); 

	(b) Care and services not previously authorized were rendered in a medical 	emergency of such nature that delay would have been hazardous to life or 	health; and,

	(c) VA or other Federal facilities were not feasibly available, and an attempt 	to use them beforehand or obtain prior VA authorization for the services 	required would not have been reasonable, sound, wise, or practicable, or 	treatment had been or would have been refused.

38 C.F.R. § 17.120. 

All three of these statutory requirements must be met before payment may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veteran in this case had not been granted service connection for any disability.  In the absence of a grant of service connection for any disability, the Veteran was not participating in a vocational rehabilitation program, could not claim that a disorder for which service connection was not in effect was aggravating a service-connected disability, and was not in receipt of a total disability evaluation for service-connected disability.  The Veteran does not contend that any grant of service connection awarded since 2008 became effective prior to the date of the treatment at issue.  Therefore, the Veteran is unable to meet the criteria for reimbursement under 38 U.S.C.A. § 1728.  The Board will next consider whether the criteria for reimbursement under 38 U.S.C.A. § 1725 are met.  

Analysis under 38 U.S.C.A. § 1725

The Veterans Millennium Health Care and Benefits Act provides that payment or reimbursement for emergency services for nonservice-connected disorders in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1003.  38 U.S.C.A. § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal.

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible for payment or reimbursement for emergency services for non-service connected disorders in non-VA facilities, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a disorder of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health- plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) (not applicable here); and,

i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. 1728 for emergency treatment provided.

38 C.F.R. § 17.1002. 

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

During the course of the Veteran's appeal, the Board notes that, on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory, as opposed to discretionary, the reimbursement of the reasonable value of emergency treatment of an "eligible" Veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24 (2008).  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer, or such time as a Department facility or other Federal facility accepts such transfer if:  (i) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (ii) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id.; 38 U.S.C.A. §§ 1725.

The Board will consider and apply the amended version of 38 U.S.C.A. § 1725, which is more favorable to the claimant because they liberalize the law by mandating reimbursement and expanding the definition of emergency treatment.

With the aforementioned criteria in mind, the Board will now review the pertinent facts from the private treatment records located in the Veteran's claims file.  On July 11, 2008, the Veteran went to the Florida Hospital emergency department with complaints of a cough for the past ten days with drainage.  Upon admission, the Veteran was experiencing decreased bilateral breath sounds and wheezing.  However, the Veteran was listed as having a 98% oxygen saturation on room air at admission to the emergency room.  The treatment records document that upon entry, she was not experiencing chest pain.  Her heart rate was normal.  The Veteran was prescribed medication and given a chest X-ray.  The Veteran's admittance diagnosis on July 11, 2008, was cough.  On July 12, 2008, the Veteran reported a cough and shortness of breath that was unrelieved by the use of inhalers at home.  Her final diagnoses were acute bronchitis and unspecified asthma with acute exacerbation.  She was discharged on July 12, 2008.  

At a subsequent July 16, 2008, VA outpatient treatment visit, the Veteran told the VA provider that she recently went to the emergency room for a breathing treatment.  She stated that she "got the virus thats been going around" and had been using her inhaler without relief.  In her August 2008 NOD, the Veteran stated that she had already used her inhaler ten times "trying to get herself clear" and therefore she could not drive the two hours to the VA Hospital.  In her September 2009 Substantive Appeal, the Veteran stated that she could not get her airways open on her own, and the Florida Hospital was within one mile from her house.

The Veteran's claim was denied by the VAMC in July 2008 because the VAMC found that a medical emergency did not exist.  Specifically, the Veteran's care and services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.

Applying the above facts to 38 U.S.C.A. § 1725, the Board finds that the criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred from July 11, 2008, to July 12, 2008, are not met.  The Board will address each requirement under 38 U.S.C.A. § 1725 individually.  Id.

First, the Board finds that the Veteran incurred private medical expenses at the Florida Hospital from July 11, 2008, to July 12, 2008, for bronchitis and asthma.  This fact is not in dispute, as it is evidenced by the private treatment notes of record.  Id.
Second, the Board finds that the VA payment or reimbursement of the private medical expenses incurred from July 11, 2008, to July 12, 2008, at the Florida Hospital was not authorized.  This fact is also not in dispute, as evidenced by the current appeal.  Id.

In regards to the third requirement, the Board finds that the private medical expenses were not for emergency treatment, and that the Veteran's symptoms on July 11, 2008, were not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

Specifically, in a July 2008 medical opinion, the VAMC Chief Medical Officer determined that an emergency situation did not exist for the Veteran.  The Chief Medical Officer reasoned that the Veteran had a cough for 10 days and no vital signs.  In another July 2008 medical opinion, Dr. S., a VA physician, determined that the situation was non-emergent.  The physician noted that the Veteran stated she could not drive to the Gainesville, Florida, VAMC, as she had already taken her inhaler ten times trying to clear herself.  The Veteran also indicated that her husband had already taken strong sleeping pills, so driving unsafe for two hours would have been unsafe for them.  This opinion, and the medical evidence, was reviewed by another VA physician in August 2008, who concurred with this opinion.  The August 2008 physician further reasoned that the situation was non-emergent because the Veteran reported that the symptoms had been occurring for ten days prior.  There are no other contrary medical opinions of record.  Besides from the Veteran's lay statements, the medical evidence of record does not document that her symptoms were of an emergent nature.  There are no medical opinions of record to suggest that a prudent layperson, in the same situation as the Veteran, would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Further, the Veteran reported symptoms for the past ten days when she appeared at the emergency room, which does not support the belief that a prudent layperson, in the same situation as the Veteran, would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The symptoms did not appear quickly; instead, they had been present for several days, and the Veteran could have sought treatment from the VAMC in those ten days prior to the emergency treatment.

Therefore, the Board finds that the third requirement has not been met.  As the third requirement is not met, the Board does not need to address the remaining requirements, as the Veteran must meet all of the requirements in order for the medical expenses to be reimbursed.  In light of the foregoing, the Board concludes that each of the criteria for entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at the Florida Hospital from July 11, 2008, to July 12, 2008, are not met.  

The Board has considered the Veteran's arguments, but the Board notes that, in the absence of authorizing statutory or regulatory authority, the Board may not award payment or reimbursement of the private medical expenses at issue.  Zimick v. West, 11 Vet. App. 45, 50 (1998), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury "must be authorized by a statute").  The benefit sought by the Veteran is not authorized under the circumstances of her claim, and the claim must be denied.


ORDER

Entitlement to payment or reimbursement for the cost of private medical expenses incurred at the Florida Hospital from July 11, 2008, to July 12, 2008, is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


